Newton, J.
Defendant was found guilty of statutory rape. The sole question presented on appeal is the admissibility of a statement or confession of the defendant. The evidence as to the circumstances under which the statement was given was conflicting. The court and the jury resolved the conflict in favor of the State.
In determining the admissibility of a confession, all evidence on the subject must be considered and the mere fact that the evidence is conflicting is not a bar to its admission. See State v. Erving, 180 Neb. 824, 146 N. W. 2d 216.
When the accused has been informed of his constitutional rights and thereafter freely and voluntarily confesses, the confession is ordinarily admissible in evidence. See State v. Erving, supra.
The defendant’s contention is not meritorious and the judgment of the district court is affirmed.
Affirmed.